Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-12, 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2016/0366396).
 	As to claim 1, Kim discloses an image processing method comprising:
 	acquiring depth information on at least one of a first portion of a specific object included in a target image or a second portion in a region of the target image that excludes the specific object based on reference pattern information, the reference pattern information including first information on a shape of an object included in an image and second information on a relative position between at least two objects included in the image (para. 0043, 0044, 0045); and 	
 	applying a dynamic effect to at least one of the first portion or the second portion based on the acquired depth information (figs. 4A-4C, para. 0044, 0058).

 	the applying a dynamic effect comprises applying a different dynamic effect to each of at least two points among the points based on a depth value represented by the depth information acquired for a corresponding one of the at least two points (para. 0044, 0045, 0046, 0047).
 	As to claim 3, Kim discloses the image processing method of claim 2, wherein the applying a dynamic effect comprises: 
 	applying a first dynamic effect to one of the at least two points that has a first depth value greater than or equal to a threshold value (para. 0051, 0052); and
 	applying a second dynamic effect to another of the at least two points that has a second depth value less than the threshold value (para. 0051, 0052).
 	As to claim 4, Kim discloses the image processing method of claim 3, wherein the first dynamic effect and the second dynamic effect each are a motion effect with respect to the specific object or an element included in the specific object, which is associated with the one of the at least two point, the first dynamic effect being greater than the second dynamic effect (para. 0044, 0057).
	As to claim 5, Kim discloses the image processing method of claim 1, wherein the specific object included in the target image is a background, a first thing constituting the background, or a second thing that does not include the background in the target image (para. 0044).
	As to claim 6, Kim discloses the image processing method of claim 1, wherein the depth information represents a relative depth value based on the specific object included in the target image or an element included in the specific object with respect to a specific reference position (para. 0045).

	As to claim 8, Kim discloses the image processing method of claim 7, wherein the motion effect includes at least one of a shake effect, a rotate effect, or a tilt effect with respect to the portion of the target image to which the dynamic effect is applied (para. 0057, 0058).
	As to claim 10, Kim discloses the image processing method of claim 1, wherein the applying a dynamic effect comprises:
 	determining the dynamic effect to be applied to at least one of the first portion or the second portion based on reference dynamic effect pattern information (para. 0044, 0047); and
 	applying the determined dynamic effect to at least one of the first portion or the second portion (para. 0044, 0047).
	As to claim 11, Kim discloses the image processing method of claim 10, wherein the applying a dynamic effect further comprises determining the reference dynamic effect pattern information based on information on at least one of (1) the specific object included in the target image or (2) the region of the target image that does not include the specific object that are identified based on the first information and second information (para. 0044, 0047, 0050, 0051).
	As to claim 12, Kim discloses the image processing method of claim 1, wherein the first information comprises information about at least one of the specific object included in the target image or information on a shape of at least one element included in the specific object (para. 0044, 0052).
As to claims 16, 17, these claims recite features similar to features recited in claim 1.  Therefore, they are rejected for reasons similar to those discussed above.
 	As to claim 18, Kim discloses the image processing apparatus of claim 17, further comprising: 

 	wherein the one or more processors are configured to acquire the pattern
information from the first database (Fig. 2, para. 0047).
	As to claim 19, Kim discloses the image processing apparatus of claim 17, wherein the one or more processors are further configured to,
 	determine the dynamic effect to be applied to at least one of the first portion or the second portion based on reference dynamic effect pattern information (para. 0044, 0047), and
 	apply the determined dynamic effect to at least one of the first portion or the second portion (para. 0044, 0047).
	As to claim 20, Kim discloses the image processing apparatus of claim 19, further comprising:
 	a second database configured to store the reference dynamic effect pattern information (fig. 2, para. 0047, 0049, 0052),
 	wherein the one or more processors are configured to acquire the reference dynamic effect pattern information from the second database (fig. 2, para. 0049, 0050, 0051).
 Allowable Subject Matter
Claims 9, 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art discloses the combination of features required by claims 9, 13.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Form. Yang, Tena disclose generating three-dimensional images.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC TRAN whose telephone number is (571)272-7399.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUOC TRAN/Primary Examiner, Art Unit 2668